Title: To Thomas Jefferson from Seth Jenkins, 7 November 1791
From: Jenkins, Seth
To: Jefferson, Thomas



Sir
Hudson Nov. 7. 1791

This will be handed you by Mr. Cotton Gelston of this place, whom I have taken the Liberty of introducing to your acquaintance.
His business is to obtain a Patent for Mr. Benjamin Folger, for securing an important discovery he hath made in manufacturing Whale Oil—the particulars of which discovery will be communicated to you by Mr. Gelston.
From the information I have had, and the experiments Mr. Folger has made, I am fully convinced that the discovery is entirely new, and a very important one, and that it will prove highly beneficial to the United States.—I am very respectfully Sir Your Mo: Obed: Servt,

Seth Jenkins

